                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                      Court Minutes and Order
HEARING DATE: January 21, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-0457-bhl
CASE NAME:    Wagner v. Metalcraft of Mayville Inc
MATTER:       Status Conference
APPEARANCES:  Larry A Johnson, Attorney for Plaintiff
              Ronald S Stadler and Thomas P Krukowski, Attorneys for Defendant
TIME:         11:51 a.m. – 11:59 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 35


        Counsel for the plaintiff reported that he still has not been able to communicate with
plaintiff despite multiple attempts to do so. The Court therefore granted plaintiff’s motion to
withdraw as counsel and denied defendant’s request to impose conditions on counsel’s
withdrawal. Because plaintiff failed to appear for depositions and failed to communicate with
his counsel, the Court dismissed the case with prejudice for plaintiff’s failure to prosecute.
Because the Court ordered dismissal, the Court also denied defendant’s motions for protective
orders. Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to withdraw as attorney, ECF No.
28, is GRANTED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice pursuant to
Civil L. R. 41(c) for plaintiff’s failure to prosecute his case diligently.

        IT IS FURTHER ORDERED that defendant’s two motions for protective orders, ECF
No. 18 and ECF No. 22, are DENIED as moot.

        Dated at Milwaukee, Wisconsin on January 21, 2021.
                                                         s/ Brett H. Ludwig
                                                         BRETT H. LUDWIG
                                                         United States District Judge




          Case 2:20-cv-00457-BHL Filed 01/21/21 Page 1 of 1 Document 36
